PER CURIAM.
Appellant challenges the summary denial of his rule 3.800 motion seeking additional jail credit in two cases. The State concedes that Appellant is entitled to two additional days of jail credit in lower court case number 2006-CF-964, for a total of 101 days. There might also be a discrepancy between the order on Appellant’s rule 3.800 motion, which indicates that Appellant received 99 days’ credit, and the judgment and sentence reflecting 81 days’ credit. Either way, the court shall amend the judgment to award a total of 101 days’ credit in this case.
As for case number 2007-CF-1411, the order of the lower court is affirmed in all respects. Appellant has failed to demonstrate error regarding his request for coterminous sentences or additional jail credit in this case.
*560AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
PALMER, TORPY and EVANDER, JJ., concur.